Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2022

The Court of Appeals hereby passes the following order:

A22A1061. MATTHEW B. SMART v. THE STATE.

      In March 2018, Matthew B. Smart pled guilty to fleeing police, theft by

receiving, obstruction of an officer, and other crimes. He was sentenced to nine years,

with one year to serve in confinement and the balance on probation. Following the

revocation of his probation on October 9, 2019, Smart filed a motion to correct or

reduce his probated sentence. The trial court denied the motion, and Smart filed this

direct appeal. We lack jurisdiction.

      “In determining the proper procedure to follow in pursuing an appeal, the

underlying subject matter generally controls over the relief sought.” Self v. Bayneum,

265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of

this appeal is the revocation of Smart’s probation, compliance with the discretionary

appeal procedure is required. See OCGA § 5-6-35 (a) (5), (b); Jones v. State, 340 Ga.

App. 101, 102 (796 SE2d 487) (2017). And where a discretionary application is

required, failure to comply with that requirement deprives this Court of jurisdiction.

See Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903 (862 SE2d
564) (2021). Given Smart’s failure to follow the discretionary appeal procedure, we

lack jurisdiction over this appeal, which is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/04/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.